DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 9, 10, 15, and 19-20 are objected to because of the following informalities:  
Per claim 5, it depends on claim 3 and teaches a second charging voltage. Claims 1-3 does not teach a first charging voltage. Correction is needed to avoid 112 rejection. 
Per claim 9, it depends on claim 1 and reads “a third charging voltage”. However, claim 1 does not teach first or second charging voltage. Correction is needed to avoid 112 rejection. 
Per claim 10, it depends on claim 2 and reads “fourth charging voltage”. Claim 2 does not teach first, second or third charging voltage. Correction is need to avoid 112 rejection. 
Per claim 15, it depends on claim 13 and reads “second charging voltage”. Claim 13 does not teach a first charging voltage. Correction is need to avoid 112 rejection.
Per claim 19-20, see objections to claims 9-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al (US 2005/0017686) in view of Katanoda (US 2018/0050601). 

Per claim 1 and 11, Sakakibara teaches a vehicle comprising (0006 teaches rechargeable batteries can be part of a vehicle): 
a battery (Fig. 1, battery 10); 
a sensor configured to detect at least one of a charging state, a discharging state, or a performance state of the battery (0125, 0181 teaches temperature sensor along with variety of detection units that determines the state of the battery based on senses information); 
a display configured to display the state of the battery (Fig. 12-16 and paragraph 0188 teaches a display); and 
a controller configured to judge a cause of discharge of the battery based on the detection result of the sensor, to determine at least one of the charging voltage, charging current, or charging time of the battery based on the determination result (0010, 0024, 0138 and 0248 and Fig. 5 teaches controller 46 and processing unit 27 that can determine the cause of the degradation/discharge of the battery), and to control the display to display a charging mode of the battery based on the determined charging voltage, charging current or charging time (0211 and Fig. 12-16 teaches display status/mode of a battery).  
But, Sakakibara does not explicitly teach a vehicle. As mentioned above Sakakibara teaches determination for the cause of a battery discharge and can be used in an automobile. However, in an analogous art, Katanoda teaches an electrically powered vehicle (abstract). Katanoda further teaches a vehicle comprising a battery (Fig. 1 and abstract), sensor (0025 teaches current, voltage and temperature sensor), display (0038 teaches display/output unit 80) and controller (fig. 1) and determining battery deterioration (0110). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Sakakibara to use the method of Katanoda to have the battery, sensor, display and controller installed in a vehicle. The rationale is that to determine the normal/abnormal discharge of a battery that’s used in an EV vehicle so the driver can have a visual display of the cause of the battery and if he/she needs to replace a battery or if more life is left on the battery.  

Per claim 2 and 12, Sakakibara teaches wherein the controller is configured to calculate an internal resistance, a total amount of discharge, an order of discharge, a discharge time, or an average discharge current of the battery (0160 teaches calculating internal resistance of the battery. 0180, 0047-0048 and 0051 teaches discharge amount and time) and to control the display to display the charging mode of the battery based on the calculation result (0211 and Fig. 12-16 teaches display status/mode of a battery based on the calculation/determination).  

Per claim 3 and 13, Sakakibara teaches wherein the controller is configured to judge the discharge history of the battery, when it is judged that there is a discharge history of the battery, and to judge a discharge time and an amount of discharge of the battery based on the discharge history (0180 and Fig. 9 teaches determining discharge time and amount based on the discharge history).  

Per claim 6 and 16, Sakakibara teaches a storage configured to store the charging mode information, and wherein the controller is configured to allow the charging mode to be stored in the storage (0026, 0030, 0070 and 105 teaches storage device/controller for storing status of the battery).  


Claim(s) 4-5, 7-10, 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al (US 2005/0017686) in view of Katanoda (US 2018/0050601) as applied to claim 1 above, and further in view of Akaishi et al (US 2016/0124053).
 

Per claim 4 and 14, Sakakibara teaches wherein the controller is configured to judge whether the discharge time of the battery is within a time that is equal to or shorter than a preset time, when it is judged that the battery is discharged within a time that is equal to or shorter than the preset time (Fig. 7 and paragraph 0163 teaches abnormally degrading wherein the discharge of the battery is less than a preset time and determine that the battery is abnormally degrading), [to determine a charging mode by setting the charging voltage as a first charging voltage, the charging current as a first charging current, and the charging time as a first charging time] and to control the display to display the determined charging mode (0211 and Fig. 12-16 teaches display status/mode of a battery based on the calculation/determination).    
Sakakibara doesn’t explicitly teach to determine a charging mode by setting the charging voltage as a first charging voltage, the charging current as a first charging current, and the charging time as a first charging time. 
However, in an analogous art, Akaishi teaches battery degradation detection device used in a vehicle (abstract). Akaishi further teaches to determine a charging mode by setting the charging voltage as a first charging voltage, the charging current as a first charging current, and the charging time as a first charging time (0046 teaches setting the charging voltage based on the determination. The charging voltage can be plurality of different ranges based on determination. 0055-0058 teaches setting the charging current and time based on the battery degradation determination. The time/current can be set to plurality of different ranges based on determination and state of the battery).
Therefore, before effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Sakakibara to use the voltage/current/time setting of Akaishi. The rationale would be to minimize faulty reading of the battery status and prolong the health of the battery. 

Per claim 5 and 15, Sakakibara teaches wherein the controller is configured to judge whether the discharge time of the battery is within a time that is longer than a preset time, when it is judged that the battery is discharged within a time that is longer than the preset time (0020, 0041 and Fig. 7 and paragraph 0163 teaches battery discharge time being within a time or longer, meaning battery is degrading normally), [to determine a charging mode by setting the charging voltage as a second charging voltage, the charging current as a second charging current], and the charging time as a second charging time, and to control the display to display the determined charging mode (0211 and Fig. 12-16 teaches display status/mode of a battery based on the calculation/determination).
Sakakibara doesn’t explicitly teach to determine a charging mode by setting the charging voltage as a second charging voltage, the charging current as a second charging current, and the charging time as a second charging time. 
However, in an analogous art, Akaishi teaches battery degradation detection device used in a vehicle (abstract). Akaishi further teaches to determine a charging mode by setting the charging voltage as a second charging voltage, the charging current as a second charging current, and the charging time as a second charging time (0046 teaches setting the charging voltage based on the determination. The charging voltage can be plurality of different ranges based on determination. 0055-0058 teaches setting the charging current and time based on the battery degradation determination. The time/current can be set to plurality of different ranges based on determination and state of the battery).
Therefore, before effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Sakakibara to use the voltage/current/time setting of Akaishi. The rationale would be to minimize faulty reading of the battery status and prolong the health of the battery. 

Per claim 7 and 17, Sakakibara in view of Akaishi teaches a power supply configured to supply power to the battery, and wherein the controller is configured to control the display to display a forced discharge warning signal of the power supply based on the determination result (Sakakibara in Fig. 12-17 teaches display discharge warning signal. 0062 teaches power supply supplying power to battery. Also, See paragraph 0041 of Akaishi).  

Per claim 8 and 18, Sakakibara in view of Akaishi teaches wherein the controller is configured to control the display so that the vehicle displays a discharge warning or a discharge warning signal for an external electronic device provided in the vehicle based on the determination result (Sakakibara in Fig. 12-16 shows a diagnostic result showing state of the battery. Also see Akaishi paragraph 0041 that teaching outputting a discharge warning signal on the display).  

Per claim 9 and 19, Sakakibara teaches wherein the controller is configured to compare the performance state value of the battery with the performance state value in the full charge state of the battery, when it is judged that the performance state value of the battery has a value lower than a reference ratio of the full charge state value of the battery, to determine a charging mode (0020, 0041 teaches comparing the performance of the battery to a threshold of a new battery and if the performance is lower than a predetermined threshold then it means status of the battery is not new) [by setting the charging voltage as a third charging voltage, the charging current as a third charging current, and the charging time as a third charging time], and to control the display to display the determined charging mode (0211 and Fig. 12-16 teaches display status/mode of a battery based on the calculation/determination).  
But, Sakakibara does not explicitly teach setting the charging voltage as a third charging voltage, the charging current as a third charging current, and the charging time as a third charging time.
However, in an analogous art, Akaishi teaches battery degradation detection device used in a vehicle (abstract). Akaishi further teaches to determine a charging mode by setting the charging voltage as a third charging voltage, the charging current as a third charging current, and the charging time as a third charging time (0046 teaches setting the charging voltage based on the determination. The charging voltage can be plurality of different ranges based on determination. 0055-0058 teaches setting the charging current and time based on the battery degradation determination. The time/current can be set to plurality of different ranges based on determination and state of the battery.
Therefore, before effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Sakakibara to use the voltage/current/time setting of Akaishi. The rationale would be to minimize faulty reading of the battery status and prolong the health of the battery. 

Per claim 10 and 20, Sakakibara teaches wherein the controller is configured to compare the current value of the internal resistance and the initial value of the internal resistance, when it is judged that the current value of the internal resistance is greater than the initial value of the internal resistance, to determine a charging mode (0048 teaches comparing internal resistance and accurately diagnosing the state of the battery. Also see paragraph 0162 and Fig. 7 that shows comparing internal resistance) by [setting the charging voltage as a fourth charging voltage, the charging current as a fourth charging current, and the charging time as a fourth charging time], and to control the display to display the determined charging mode (0211 and Fig. 12-16 teaches display status/mode of a battery based on the calculation/determination).    
But Sakakibara doesn’t explicitly teach setting the charging voltage as a fourth charging voltage, the charging current as a fourth charging current, and the charging time as a fourth charging time.
However, in an analogous art, Akaishi teaches battery degradation detection device used in a vehicle (abstract). Akaishi further teaches to determine a charging mode by setting the charging voltage as a fourth charging voltage, the charging current as a fourth charging current, and the charging time as a fourth charging time (0046 teaches setting the charging voltage based on the determination. The charging voltage can be plurality of different ranges based on determination. 0055-0058 teaches setting the charging current and time based on the battery degradation determination. The time/current can be set to plurality of different ranges based on determination and state of the battery.
Therefore, before effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Sakakibara to use the voltage/current/time setting of Akaishi. The rationale would be to minimize faulty reading of the battery status and prolong the health of the battery. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (US 2015/0042274) paragraph 0063 teaches adjusting voltage and current based on the charging status of the battery. 
Zhang et al (US 2022/0060038) paragraph 0155, and 0089-0091.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/          Primary Examiner, Art Unit 2685